Title: To James Madison from Robert Pollard &amp; Son, 17 November 1823
From: Robert Pollard &amp; Son
To: Madison, James


        
          
            Sir
            Richmond Novemr. 17th. 1823
          
          We sometime since receivd your favour of   requesting us to forward your Cheese to Fredg., but no opportunity having offered except by the stage, which we considerd unsafe, & expensive, we Kept a look out for a Waggon going to your section of the County, but have not, until to day, met with one. Mr James Miller who resides some distance above Gordonsville has taken it in his waggon & promises to deliver it to Doctr Beale of that place, to whom Mr John N Gordon writes, to receive it & forward to

you. Mr Miller refuses to accept any thing for his trouble & Care. Hoping that it will get safe to hand, We are respectfully Your Most Obdt. Servts
          
            Robert Pollard & Son
          
        
        
          Mr. George Loyall paid us $6:36 on his return from Charlottesville on 10 Ulto for you.
        
      